Supreme Court of Florida
                                   ____________

                                   No. SC14-569
                                   ____________


       IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                   ADMINISTRATION 2.420.

                                [December 18, 2014]

PER CURIAM.

      The Court has for consideration amendments to Florida Rule of Judicial

Administration 2.420 (Public Access to Judicial Branch Records) proposed by the

Florida Courts Technology Commission (Commission or FCTC),1 with input from

The Florida Bar’s Rules of Judicial Administration Committee (RJA Committee).

The more significant amendments conform the rule with In re Standards for Access

to Electronic Court Records, Fla. Admin. Order No. AOSC14-19 (amended May

23, 2014), which provides for access to electronic court records in accordance with

the Standards for Access to Electronic Court Records and the Access Security



       1. See Fla. R. Jud. Admin. 2.236(b)(13) (charging Commission with
responsibility to “recommend . . . rule changes or additions relating to court
technology and the receipt, maintenance, management, use, securing, and
distribution of court records by electronic means”).
Matrix adopted by the Court. We have jurisdiction2 and amend rule 2.420 as

proposed, with minor modifications. The amendments to rule 2.420 we adopt here

are one of the final steps in the Court’s ongoing effort to provide responsible

public access to electronic court records.

                                 BACKGROUND

      For the past ten years, much effort has been put into developing the

safeguards, policies, and infrastructure needed before the Court could authorize

public access to nonconfidential electronic court records. First, in In re Committee

on Privacy and Court Records, Fla. Admin. Order No. AOSC04-04 (Feb. 12,

2004), due to concerns about public access to sensitive and confidential

information in court records, the Court imposed a limited moratorium on the

release of court records in electronic form. The Court imposed the moratorium as

a means to protect sensitive and confidential information from inappropriate or

improper disclosure until sufficient safeguards could be established. That

administrative order also established and charged the Committee on Privacy and

Court Records (Privacy Committee) with recommending to the Court

comprehensive policies and rules governing electronic access to court records, as

well as the necessary safeguards to be put in place before the Court could authorize




      2. See art. V, § 2(a), Fla. Const.


                                           -2-
electronic access. See Fla. Admin. Order No. AOSC04-04 at 4-6. Then, in a series

of administrative orders issued after the Privacy Committee made its

recommendations, the Court modified the restrictions on the electronic release of

court records by adopting and later revising the interim policy on electronic release

of court records. See In re Revised Interim Policy on Elec. Release of Court

Records, Fla. Admin. Order No. AOSC07-49 (Sept. 7, 2007) (approving revised

interim policy governing electronic release of court records); In re Interim Policy

on Elec. Release of Court Records, Fla. Admin. Order No. AOSC06-21 (June 30,

2006) (approving interim policy governing electronic release of court records); In

re Implementation of Report and Recommendations of the Comm. on Privacy and

Court Records, Fla. Admin. Order No. AOSC06-20 (June 30, 2006) (recognizing

that a modified limited moratorium on the electronic release of court records must

continue until permanent procedures are approved).

      The amendments to rule 2.420 proposed by the Commission in this case

further the judicial branch’s goal of providing electronic access to nonconfidential

court records when appropriate safeguards are in place.3 The amendments

implement Recommendation Twelve of the recommendations made by the Privacy




       3. See Fla. Admin. Order No. AOSC06-20 at 1 (recognizing that providing
electronic access to nonconfidential court records when appropriate conditions are
met is a goal of the judicial branch).


                                        -3-
Committee in its August 15, 2005, report. See Committee on Privacy and Court

Records, Privacy, Access and Court Records: the Report and Recommendations of

the Committee on Privacy and Court Records 58 (2005) (Privacy Committee

Report). Privacy Committee Recommendation Twelve, which was approved by

the Court along with most of the Privacy Committee’s other recommendations,4

urged the Court to revise rule 2.420 to “allow remote access to court records in

electronic form to the general public in jurisdictions where [certain] conditions are

met.” Privacy Committee Report at 58. One of the conditions that had to be met

before the rule could be amended was the development by the Commission, in

cooperation with the clerks of court, of uniform technical and substantive standards

governing the electronic release of court records, to be adopted by the Court. See

Fla. Admin. Order No. AOSC06-20 at 10.

      As part of this ongoing effort, the Court has adopted the necessary

safeguards recommended by the Privacy Committee, including rule amendments

that provide procedures to assist in the identification and protection of confidential

information in court records5 and rule amendments that reduce the amount of



      4. See Fla. Admin. Order No. AOSC06-20.
      5. The Court amended rule 2.420 to require filers to identify confidential
information in their pleadings, and to narrow the scope of statutory exemptions
applicable to court records to a list of twenty exemptions that the clerk of court
must automatically treat as confidential. See In re Amends. to Fla. Rule of Jud.
Admin. 2.420, 124 So. 3d 819 (Fla. 2013) (clarifying and refining rule 2.420

                                         -4-
unnecessary sensitive information filed with the courts.6 The Court also adopted

standards and rules to implement e-filing in the trial and appellate courts through

the Florida Courts e-Filing Portal (Portal),7 e-mail service of pleadings and




procedures); In re Amends. to Fla. Rule of Jud. Admin. 2.420, 68 So. 3d 228 (Fla.
2011) (adding twentieth category of automatically confidential information); In re
Amends. to Fla. Rule of Jud. Admin. 2.420 & Fla. Rules of App. Pro., 31 So. 3d
756 (Fla. 2010) (recognizing that refinement of rule governing confidential court
records was a necessary step in providing the public electronic access to court
records).
       6. The Court adopted rule 2.425 to minimize the presence of sensitive
information in court records. See In re Implementation of Comm. on Privacy &
Court Records Recommendations—Amends. to Fla. Rules of Civ. Pro., Fla. Rules
of Jud. Admin.; Fla. Rules of Crim. Pro.; Fla. Probate Rules; Fla. Small Claims
Rules; Fla. Rules of App. Pro., & Fla. Fam. Law Rules of Pro., 78 So. 3d 1045
(Fla. 2011) (recognizing that reducing the amount of extraneous personal
information in court records is another necessary step in the Court’s ongoing effort
to provide the public with electronic access to nonconfidential court records).

       7. See In re Amends. to Fla. Rules of Civ. Pro., Fla. Rules of Jud. Admin.,
Fla. Rules of Crim. Pro., Fla. Probate Rules, Fla. Small Claims Rules, Fla. Rules of
Juv. Pro., Fla. Rules of App. Pro., & Fla. Family Law Rules of Pro.—Elec. Filing,
102 So. 3d 451 (Fla. 2012) (adopting rules to provide for mandatory electronic
filing of documents through the Portal); In re Statewide Standards for Elec. Access
to the Courts, Fla. Admin. Order No. AOSC09-30 (July 1, 2009) (updating
standards for electronic filing).


                                        -5-
documents between parties,8 and finally electronic service through the Portal,9

moving the courts to an electronic, mostly paperless environment.

       In Florida Administrative Order No. AOSC14-19, with the necessary

prerequisites in place to allow public access to the electronic documents filed with

the courts, the Court recently adopted the Standards for Access to Electronic Court

Records and the Access Security Matrix (standards and access security matrix) to

govern access to electronic court records. The standards and access security matrix

“provide a carefully structured mechanism to facilitate appropriate, differentiated

levels of access to court records to members of the general public and user groups

with specialized credentials, and judges and court and clerk’s office staff, based

upon governing statutes and court rules.” Fla. Admin. Order No. AOSC14-19 at

4.10




       8. See In re Amends. to Fla. Rule of Jud. Admin. 2.516, 112 So. 3d 1173
(Fla. 2013) (amending e-mail service rule); In re Amends. to Fla. Rules of Jud.
Admin., Fla. Rules of Civ. Pro., Fla. Rules of Crim. Pro., Fla. Probate Rules, Fla.
Rules of Traffic Court, Fla. Small Claims Rules, Fla. Rules of Juv. Pro., Fla. Rules
of App. Pro., & Fla. Family Law Rules of Pro.—E–Mail Service Rule, 102 So. 3d
505 (Fla. 2012) (adopting e-mail service rule).

      9. See In re Amends. to Fla. Rules of Jud. Admin., 126 So. 3d 222 (Fla.
2013) (amending rules to provide for electronic service through the Portal).

       10. In Florida Administrative Order No. AOSC14-19 at 5, the Court also
approved a statewide certification process to assess compliance with the standards
and access security matrix. Under the certification process, each clerk will
participate in a ninety-day pilot program to demonstrate compliance with the

                                        -6-
      Consistent with Administrative Order No. AOSC14-19, the Commission

proposes amending rule 2.420 to provide that access to electronic and other court

records shall be governed by the standards and access security matrix adopted in

that administrative order and remote access to electronic court records shall be

permitted in counties where the conditions for the electronic release of such

records are met. The Commission also proposes other minor changes to the rule

that were suggested by the RJA Committee.

      The RJA Committee voted 18-2 in favor of the proposed rule amendments,

as filed with the Court. The Florida Bar Board of Governors approved the

proposals by vote of 21-15. The Court published the proposed amendments for

comment and three comments were filed. The RJA Committee filed a comment

supporting the proposals. Various broadcast and print media entities (Media) and

the First Amendment Foundation (Foundation) filed comments raising concerns

about the implementation of electronic access to court records. The Commission

filed a response pointing out that the issues raised in those comments are beyond

the scope of the straightforward proposals at issue here, which simply conform the




standards and matrix and will request approval by the FCTC and the Court to
provide online access to electronic court records.


                                        -7-
rule to the administrative order,11 and urging the Court to amend rule 2.420 as

proposed.

      After considering the proposed amendments and comments filed, we adopt

the Commission’s proposals, with minor modifications explained below.

                                     AMENDMENTS

      First and most significantly, we amend subdivision (a) (Scope and Purpose)

of rule 2.420, as proposed, to require that “[a]ccess to all electronic and other court

records shall be governed by the Standards for Access to Electronic Court Records

and Access Security Matrix, as adopted by the supreme court in Administrative

Order AOSC14-19 or the then-current Standards for Access.” As amended,

subdivision (a) also provides that “[r]emote access to electronic court records shall

be permitted in counties where the supreme court’s conditions for release of such

records are met.”

      Because the focus of rule 2.420 is public access to judicial branch records,

we modify the Commission’s proposed amendment to the title of rule 2.420, so the

title will now read “Public Access to and Protection of Judicial Branch Records.”

We also modify the proposed amendment to the first sentence of subdivision (a),



      11. Because the concerns raised in the Media’s and the Foundation’s
comments are not a proper subject for this rules proceeding, those comments are
not addressed in this opinion. However, the Court is referring those comments to
the FCTC for consideration and recommendation.


                                         -8-
consistent with the amendment to the title, to provide that rule 2.420 “shall govern

public access to and the protection of the records of the judicial branch of

government.”

      Finally, at the suggestion of the RJA Committee, subdivision (b)(3)

(Definitions; Custodian) is reworded slightly to clarify the definition of

“Custodian,” and a typographical error is corrected in the “notice of confidential

information within court filing” form.

      We take this opportunity to thank the Commission for its invaluable

assistance in achieving the important, long-standing goal of providing the public

with access to nonconfidential electronic court records.

       Accordingly, we amend Florida Rule of Judicial Administration 2.420 as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Judicial Administration




                                         -9-
Murray Bruce Silverstein, Chair, Rules of Judicial Administration Committee,
Greenberg Traurig, P.A., Tampa, Florida; Judge Jon Berkley Morgan, Past Chair,
Rules of Judicial Administration Committee, Kissimmee, Florida; Judge Lisa T.
Munyon, Chair, Florida Courts Technology Commission, Orlando, Florida; Susan
Dawson, Staff Liaison, Office of the States Court Administrator, Tallahassee,
Florida; John F. Harkness, Jr., Executive Director, and Krys Godwin, Bar Staff
Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Barbara Anne Petersen, President, First Amendment Foundation, Tallahassee,
Florida; Carol Jean LoCicero and Rachel Elise Fugate of Thomas & LoCicero PL,
Tampa, Florida, and Dana Jane McElroy of Thomas & LoCicero PL, Fort
Lauderdale, Florida, on behalf of Florida Media Organizations,

      Responding with comments




                                     - 10 -
                                     APPENDIX

RULE 2.420.         PUBLIC ACCESS TO AND PROTECTION OF
                    JUDICIAL BRANCH RECORDS

       (a) Scope and Purpose. Subject to the rulemaking power of the Florida
Supreme Court provided by article V, section 2, Florida Constitution, the following
rule shall govern public access to and the protection of the records of the judicial
branch of government. The public shall have access to all records of the judicial
branch of government, except as provided below. Access to all electronic and other
court records shall be governed by the Standards for Access to Electronic Court
Records and Access Security Matrix, as adopted by the supreme court in
Administrative Order AOSC14-19 or the then-current Standards for Access.
Remote access to electronic court records shall be permitted in counties where the
supreme court’s conditions for release of such records are met.

      (b)    Definitions.

             (1) – (2)      [No Change]

              (3) “Custodian.” The custodian of all administrative records of any
court is the chief justice or chief judge of that court, except that each judge is the
custodian of all records that are solely within the possession and control of that
judge. As to all other records, the custodian is the official charged with the
responsibility of maintaining the office havingfor the care, safekeeping, and
supervision of such records. All references to “custodian” mean the custodian or
the custodian’s designee.

             (4) – (6)      [No Change]

      (c) – (m) [No Change]

                                      Committee Note
                                        [No Change]

                                 2002 Court Commentary
                                       [No Change]

                                 2005 Court Commentary
                                       [No Change]


                                          - 11 -
 2007 Court Commentary
       [No Change]

2007 Committee Commentary
        [No Change]




       - 12 -
                                       IN THE .....(NAME OF COURT).....,
                                       FLORIDA
                                       CASE NO.: ____________

_________________________
Plaintiff/Petitioner,

v.

_________________________
Defendant/Respondent.

_________________________________/

NOTICE OF CONFIDENTIAL INFORMATION WITHIN COURT FILING

       Pursuant to Florida Rule of Judicial Administration 2.420(d)(2), I hereby
certify:

       ( )(1) I am filing herewith a document containing confidential information
as described in Rule 2.420(d)(1)(B) and that:
       (a) The title/type of document is _________________________,
     and:
       (b)( ) the entire document is confidential, or
       ( ) the confidential information within the document is precisely located at:
_______________________.
OR
       ( )(2) A document was previously filed in this case that contains confidential
information as described in Rule 2.420(d)(1)(B), but a Notice of Confidential
Information within Court Filing was not filed with the document and the
confidential information was not maintained as confidential by the clerk of the
court. I herbyhereby notify the clerk that this confidential information is located as
follows:

      (a) Title/type of document:____________________________;
      (b) Date of filing (if known):___________________________;
      (c) Date of document:_________________________________;
      (d) Docket entry number:______________________________ ;
      (e) ( ) Entire document is confidential, or

                                        - 13 -
     ( ) Precise location of confidential information in document: ___________.

                                                   ________________________
                                                       Filer’s Signature

                         CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was furnished by (e-mail) (delivery)
(mail) (fax) on: (All parties and Affected Non-Parties. Note: If the name or address of a
Party or Affected Non-Party is confidential DO NOT include such information in this
Certificate of Service. Instead, serve the State Attorney or request Court Service. See
Rule 2.420(k)) __________, on __________, 20____ .


                                                 Name …………………...................…..
                                                 Address ………………........………….
                                                 Phone ………………………....………
                                                 Florida Bar No. (if applicable)..............
                                                  E-mail address .....................................




                                      - 14 -